Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 1 of 43
                                                                               FILED BY                  D,C.

                                                                                     MAï - 9 2219
                                                                                      ANGELAE.NOBLE
                             U N IT ED STA TES DISTR IC T C O U R T                  cLERKU.S.DlS'rc1:
                                                                                     s.D.oF FLA.-MIAMI
                             SO U TH ERN D ISTR ICT O F FL O R ID A

                             CaseNo.18-20710-CR-ALTONAGA(s)(s)
                                       18U.S.C.j1349
                                       18U.S.C.j1347
                                       18 U.S.C.5 371
                                       42U.S.C.j 1320a-7b(b)(1)(A)
                                       42U.S.C.j 1320a-7b(b)(2)(A)
                                       18U.S.C.j 1001(a)(2)
                                       18U.S.C.j2
                                       18U.S.C.5982(a)(7)
  UN ITED STA TES O F A M ERIC A

  V S.

  SEN TH IL R AM A M IJR TH v ,
     N G AL A R AM A M U RT H V ,
  A NTH O N Y M AU ZY ,
  TH O M A S SA H S
  RAJESHMAHBV ANI,and
  JO H N SC H O LTE S,

                D efendants.
                                          /

                       SE C O N D SU PER SE D IN G IN D IC TM EN T

         TheGrandJury chargesthat:

                                  GEN ER AL ALL EG A TIO N S

         A ta1ltim esm aterialto this Second Superseding lndictm ent:

                                     TRICA RE PR O G M M

                TRICARE w asa health care insurance program ofthe U nited StatesD epartm entof

  D efense. TRICARE provided civilian health benetitsform ilitary personnel,m ilitary retirees,and

  m ilitary dependentsa1laround the w orld. The TR ICA RE program provided m edicalcoverage for

  uniform ed servicem em bersincluding those who w ere active duty and reservistsand theirfnm ilies,

  survivorsandformerspouses(CtTRICAR.E beneficiaries'').
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 2 of 43




                 In orderto pay a claim formedicalbenefits,TRICARE required thatthe item or

  service billed m ust be medically necessary,properly prescribed by a licensed physician and

  actually provided to a TRICARE beneticiary.As an additionalprerequisite to paying a claim ,

  TRICARE required health care providers to collect co-paym ents from the benetk iary unless

  specificallyexceptedby law orregulation ancillarytotheprovision ofitemsorservices.Requiring

  beneficiariestopayforpartofthe servicestheyreceived discouraged benefk iariesfrom accepting

  servicestheydidnotneed.ltwasunlawfultoroutinelywaiveco-paymentstmderany federalhealth

  careprogram ,including TRICARE.
                  TRICARE had strictregulationsregarding the useoftelemedicineasam ethod of

  treating TRICARE patients.TRICARE did notconsidertelemedicinea substituteforface-to-face

  health care exceptin certain lim ited situations.Oneproperuseofatelemedicinetûvisit''waswhen

   the patientcould not meet a m edicalprofessional face to face because they were in a remote

   location.Anotherproperuse ofatelemedicinettvisit''was a situation in which there wasaneed

   forcontinuity ofcare with aspecificm edicalprofessional.ln addition,the originating sitewhere

   the benetk iary was located forthe telem edicine tçvisit''m ustbe a location where an authorized

   TRICARE providernorm ally provided m edicalservicesto TRICARE beneficiaries.A patient's

   hom ewasnotaproperoriginating sitefora telemedicinetçvisit.''ln addition,propertelem edicine

   servicerequired the use ofsom e fonn ofvideo teclmology in which thepatientand the medical

   professionalcould seeeach otherand visually interactwith each other.

          4.      Phannacy com pounding w asa practice in w hich a licensed phnnnacistoralicensed

   physician combined,mixed oraltered ingredientsofa drug to createa m edication tailored to the

   particularneedsofan individualpatient.
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 3 of 43




         5.      TRICARE contracted with ExpressScripts,Incorporated (ESI)to administerthe
  TRICA RE program ,specifically forthe processing and paym entofclaim s.

         6.      TR ICA RE w as a çthealth care benefit program p'' as detined by Title 18,U nited

  StatesCode,Section 24(b)and alTederalhealth careprogram,''asdefinedbyTitle42,United
  StatesCode,Section 1320-7b(t).
                                    M E DIC AR E PR O G R AM

         7.      TheM edicareProgram (ldMedicare'
                                                ')wasafederallyfundedprogrnm thatprovided
  free or below-costhealth care benetits to certain individuals,primarily the elderly,blind,and

  disabled.ThebenefitsavailableunderM edicareweregovernedby federalstatutesandregulations.

  TheUnited StatesDepartmentofHealth and Human Services('$HHS''),through itsagency,the
  Centers for Medicare and M edicaid Services (.'CM S''),oversaw and administered M edicare.
  Individuals who received benefits under M edicare were comm only referred to as M edicare

  S
  sbeneficiaries-''

         8.      M edicarewasa'
                              .hea1th carebenetitprogrnm,''asdefined by Title 18,United States

  Code,Section 24(b)and açTederalhealth careprogrnm,''asdefined by Title42,United States
  Code,Section 1320a-7b(9.
         9.      M edicare progrnm s covering different types of benefits w ere separated into

  differentprogrnm '
                   tparts.'' PartB oftheM edicare Progrnm wasamedicalinsuranceprogrnm that

  covered,am ong other things, certain physician and outpatient services, and other health care

  benetits, item s, and services,that were m edically necessary and ordered by licensed m edical

  doctors orotherqualified health care providers.

                                      C ancer G enom ic Tests

                 Cancergenomic(CGx)testswereatype ofDNA sequencingtestused to detect


                                                 3
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 4 of 43




  m utationsingenesthatcouldbeassociated with ahereditary cancersyndrom ethatcan indicatean

  increased risk forthe developm entofcancer. CGx testsdid notdetectorscreen forcancer,but

  screened forthepossibility ofan elevated cancerrisk in thetested individual.

         11.    M edicare covered m any routine cancer screening tests that were designed to

  identify the existence of a m alignancy such as chest X-rays,PAP smears and colonoscopies.

  Because CGx testing was nota diagnostic test,M edicare only covered such tests in lim ited

  circtlm stances,such aswhen a beneticiary had a personalhistory ofcancerand the beneficiary's

  treating physician deemed such testing necessary forthebenetk iary'streatm ent.

         12.    To conductCGx testing,a saliva sample was collected from the patientso thata

  genetic protile could be generated.The saliva sample was subm itted to a clinicallaboratory for

  analysis,andtheresultsofthetestwere sentback to thehealth careproviderthatordered thetest.

                Ptzrsuantto Federalregulations,forM edicaretopay the costofaCGx test,thetest

  mustbe(a)necessarybaseduponthejudgmentofaphysicianwhoistreatingthebeneficiary,and
   (b)thephysicianmustusetheresultsofthetestin themanagementofthebenefieiary'sspecific
   medicalcondition.Testsnotordered by thebeneficiary'streating physician were notreasonable

   and notnecessary.
                              T he D efendants and R elated Entities

                 Pharmacy 1,acorporation organized tmderthelawsofthe StateofFlorida,wasa

   pharm acy that purportedly provided pharm aceutical drugs and compounded m edications to

   TR ICA RE beneficiaries.
          15.    Pharmacy 2,acorporation organized underthelawsoftheStateofOklahom a,was

   a pharm acy thatpurportedly provided pharm aceuticaldrugs and com pounded m edications to

   TRICARE benetk iaries.


                                                 4
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 5 of 43




         16.       Laboratory 1,a corporation organized underthe law softhe StateofGeorgia,was

  alaboratory thatpurportedly provided CGx testing to M edicarebeneficiaries.

         17. SKR ServicesandVentures,LLC.(çûSKR''),acorporationorganizedunderthelaws
  of the State of Florida, w as a com pany that purported to m arket com pound m edications to

  TRICARE beneticiaries.

         18.       MedHealth Quest,Inc.(ûçM HQ''),acorporation organized tmderthelawsofthe
  State ofTexas,wasa com pany thatpurported to m arketcom pounded m edicationsto TRICARE

  beneficiaries.

         19. Q Hea1th Services,LLC.(1ûQ Health'),aDE limited liability company organized
  under the law s of the State of Texas,w as a com pany that purported to m arket CGx testing to

  M edicare beneficiaries.

         20.       D efendant SEN TH IL R AM A M U R TH Y ,a resident of the State of Florida and

  latertheStateofTexas,wasanownerofSKR,M HQ andQ Health.
         21. M HQ Ventures,LLC.,(11MHQV''),acorporàtion organized tmderthelawsofthe
  State ofTexas,was a com pany thatpurported to m arketcom pounded m edications to TRICARE

  beneficiaries.

         22.       DefendantANTH ONY M AUZY,aresidentofthe StateofTexas,w asan owner

  andoperatorofMHQV.
         23.       DefendantTH O M A S SA H S,a resident ofthe State of Texas,w as an ow ner and

  operatorofM HQV.
         24.       Defendant R AJE SH M A H BU BA NI, a resident of the State of Texas, w as an

  ownerandoperatorofM HQV.




                                                  5
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 6 of 43




                EMET Advisors,lnc.(ûCEMET'') a corporation organized underthe lawsofthe
  State ofFlorida,waslocated in the Southel'
                                           n DistrictofFlorida.

         26.    DefendantJOHN SCHOLTES,aresidentoftheSouthern DistrictofFlorida,was

  thepresidentofEM ET.
         27.    Company 1,a corporation organized underthelawsofthe State ofCalifom ia,was

  acompanythatpurportedto provide billing servicesforPhannacy 1and Pharm acy 2.

         28.    ComfortM edicalCenter,LLC.(ûtCM C''),acorporation organized underthelaws
  of the State of Iilorida, was a m edical clinic located in the Southern District of Florida that

  purported to providemedicalservicesto TRICARE beneficiaries.

         29.    JenniferJohn Carbon,aresidentofthe Southern Distrid ofFlorida,wasan owner

  and officerofCM C.
         30.    Valley InternalM edicine,Geriatric and Diabetic Center,P.A.,Cçvalley Internal
  Medicine'),acorporation organizedunderthelawsoftheStateofTexas,wasamedicalpractice
  thatpurported to providem edicalservicesto M edicareand TR-
                                                            ICARE beneficiaries.

         31.    DefendantM ANGALA RAM AM URTHY,aresidentofthe StateofTexas,wasa

  physician licensed to practice m edicine in the State ofTexas and a directorofValley lnternal

   M edicine.
                 UddinEnterprises,Inc.,acorporation organized underthelaw softhe StateofNew

   York, was a company located in the Southern District of Florida that purported to market

   com pound m edicationsto TRICA RE beneticiaries.
          33.    A sifU ddin,a resident of the State of N ew Y ork,w as the owner and operator of

   U ddin Enterprises,lnc.




                                                  6
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 7 of 43




                                            CO UNT 1
                     Conspiracy to Com m itH ealth Care Fraud and W ireFraud
                                           (18U.S.C.j 1349)
                  Paragraphs 1-6,14-15,17-18,and 20-33 oftheGeneralAllegationssection ofthis

  Second Superseding Indictm entare re-alleged and incorporated by reference asthough fully set

  forth herein.
                  From in oraround September,2014,tlzrough in or around July,2015,in M inm i-

  DadeCotmty,in the Southern DistrictofFlorida,and elsewhere,the defendants,

                                     SEN TH IL M M A M U R TH Y ,
                                    M AN GALA M M AM URTHY ,
                                        A NT H O N Y M A u zv ,
                                          TH OM AS sAH s,
                                     R xzEs:l M A H BIJB AN I,and
                                         JO H N sc H o LTEs,

  did willfully,thatis,with the intentto f'
                                          urther the objects ofthe conspiracy,and knowingly
  combine,conspire,confederate and agree with each other,and with Asif Uddin,Jennifer Jolm

   Carbon and othersknown and unknown totheGrand Jury,to commitoffensesagainsttheUnited

   States,thatis:
          a.        to knowingly and willfully execute a schem e and artificeto defraud a health care

   benefitprogram affecting commerce,asdefined in Title 18,United StatesCode,Section 24(b),
   that is, TRICARE, and to obtain, by means of m aterially false and fraudulent pretenses,

   representations,and prom ises,m oney and property owned by,and underthecustody and eontrol

   of,saidhealth carebenefitprogram ,incomlection with thedeliveryofand paym entforhealth care

   benetks,items,and services,in violation ofTitle 18,United StatesCode,Section 1347;and

          b.        to knowingly and with the intentto defraud,deviseand intend to devise a schem e

   and artifice to defraud,and forobtaining m oney and property by means ofmaterially false and

   fraudulent pretenses,representations,and prom ises,know ing the pretenses,representations,and
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 8 of 43




  prom iseswerefalseand fraudulentwhen made,and forthepurpose ofexecuting the scheme and

  artifice,did knowingly transm itand causeto be transm itted by meansofwire comm unication in

  interstate and foreign com m erce,certain w ritings,signs,signals,pictures and sounds,in violation

  ofTitle 18,U nited States Code,Section 1343.

                              PUR PO SE O F TH E C O N SPIM C Y

                Itw as a purpose of the conspiracy for the defendants and their co-conspirators to

  Ilnlawfully emich themselvesby,among other things:(a)paying and receiving kickbacksin
  exchange for the referral of TR ICA RE beneticiaries and their accom panying prescriptions to

  compoundingpharmacies,withoutregardto any medicalnecessityfortheprescribedcom pounded

  medications;(b)paying kickbacks to telemedicine companies in exchange for ordering and
  arranging forthe ordering ofcompotmded medicinesforTRICARE beneficiaries,withoutregard

  foranymedicalnecessityfortheprescribedcompoundedmedications;(c)submittingandcausing
  the submission of false and fraudulent claim s for compolm ded medications to TRICARE via

  interstatewirecommunication;(d)concealingthe submission offalse and fraudulentclaimsto
  TRJCARE,andthereceiptofandtransferoffraudproceeds;and(e)divertingfraudproceedsfor
  theirpersonaluseand benefit,theuseand benefitofothersand to ftzrtherthefraud.

                                    M AN N ER A N D M EA N S

         The m nnner and m eans by w hich the defendants and their co-conspirators sought to

  accomplishtheobjectsandpurposeoftheconspiracyincluded,amongotherthings:
                SEN TH IL M M A M U RTH Y , JO H N SCH O LTE S, and others agreed w ith

  Com pany 1,Pharm acy 1,and Pharm acy 2 to receive as m uch as 50% of the gross revenuespaid

  by TRICARE in exchange for their recruitm ent and referral of TR ICA RE beneficiaries to




                                                 8
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 9 of 43




  Phannacy 1 and Pharm acy 2,regardless ofwhetherthe beneficiaries needed the com pounded

  m edications.
                  SENTHIL M M AM URTHY,through SKR andM edHealth Quest,offered and
  paid kickbacks to co-conspirators via interstate wire communication, including Asif Uddin,

  JenniferJolm Carbon,ANTHONY M AUZY,TH OM A S SAH S,M JESH M AHBUBANINand

  JOHN SCHOLTES,inexchange forrecruitingTRICARE beneticiarieswho agreedto orderand

  receive com pounded m edications from Pharmacy 1 and Pharmacy 2,regardless ofwhether the

  benetk iariesneededthe compounded m edications.

         6.       SENTHIL RAM AM URTHY,through SKR and M ed Hea1th Quest,offered and
  paid kickbacksto co-conspirators,including JermiferJolm Carbon,in exchangeforcreating false

   and âaudulentprescriptionsforcom pounded m edications,regardlessofwhetherthebenefkiaries

   needed thecompounded m edications.
                  SENTH IL M M AM URTHY andothersinducedTRICARE beneticiariestoagree

   to order and receive com pounded medications from Pharm acy 1 and Pharmacy 2 by falsely

   representing thebenetk iaries'obligation to m ake co-paym entsforcom pounded medieationsand

   by instructing co-conspirators,likeA sifUddin,thatthey couldpay thebeneficiaries'co-payment.

          8.      ANTH ONY M AUZY.TH OM AS SM IS and RAJESH M AHBUBANI,through

   M l-lovy.offeredandpaidkickbackstoR.G.,B.S.,D.B.andothersinexchangefortherecruitment
   and referralofTRICARE beneficiariesthatthey in tum referred to Phannacy 1 and Pharmacy 2

   through SEN TH IL M M A M U R TH Y .
          9.      JOHN SCH OLTES coordinated and directed the developm ent of pre-printed

   prescriptions for compounded medications that were transmitted to co-conspirators,including
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 10 of 43




   Jennifer John Carbon, who were paid to ratify those prescriptions without regard to the

   beneficiaries'actualmedicalneed.

           10.    M ANGALA R AM AM URTHY ratified prescriptions and authorized numerous

   refills for com pounded m edications for TR ICAR E beneficiaries regardless of w hether the

   beneficiaries needed the compotmded m edications and withoututilizing a propertelemedicine

  visit.

                  SEN TH IL R AM AM UR TH Y , M A N G A LA R AM A M U RTH Y , A NTH O N Y

  M AUZY, THOM AS SAH S, RAJESH M AH BUBANI,JOHN SCH OLTES and other co-

  conspirators caused Pharm acy 1 and Pharm acy 2 to subm it false and fraudulent claim s to

  TR-
    ICARE,via interstate wire com munication,for com pounded m edicationsthatwere induced

  through kickbacks and other illicit incentives, including co-paym ent waivers,designed and

  prescribed for maximtun reim btlrsements and regardless of m edical need, and not properly

  prescribed by alicensed medicalprofessionalwith alegitimatephysician-patientrelationship.

           12.    Astheresultofthese false and fraudulentclaim s,TRICARE m ade paym ents to

  Pharmacy 1and Phnnnacy 2 in atleastthe approximateamountof$6.3 m illion.Phnnnacy 1and

  Phannacy 2 in turn paid SENTH IL R AM AM URTHY approxim ately $2.5 m illion through
  Com pany 1,via interstate w ire com m tm ication.

                    SEN TH IL R AM A M U R TH Y ,M A N G A LA M M A M U R TH Y ,A N TH O N Y

  M AU ZY ,TH O M A S SAH S,M JESH M AH BU BA N I,JO H N SCH O L TE S and othersused the

  fraud proceedsreceived from Pharm acies 1 and 2 to benefitthem selves and others,and to further

  the fraud.

           A11in violation ofTitle 18,United StatesCode,Section 1349.




                                                  10
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 11 of 43




                                             C O UN T S 2-9
                                          H ealth CareFraud
                                          (18U.S.C.j1347)
          1.       Paragraphs 1-6,14-15,17-18,and 20-33 ofthe GeneralA llegations section ofthis

   Second Superseding Indictm entare re-alleged and incorporated by reference asthough fully set

   forth herein.
                   From in oraround September,2014,through in orarotmd July,2015,in M inm i-

   DadeCounty,in the Southem DistrictofFlorida,and elsewhere,the defendants,

                                     SEN TH IL R A M A M U R TH v ,
                                    M AN G A LA R A M AM U RT H Y ,
                                         ANTH ONY M AUZY,
                                          TH OM AS sAH s,
                                     lu zEsll M AH BU BAN I,and
                                         JOHN scH oLTEs,

   in connection with the delivery ofand paym entforhealth care benetks,item s,and services,did

   knowingly and willfully execute,and attemptto execute,aschem eand artificeto defraud ahealth

   care benefitprogram affecting comm erce,asdefined by Title 18,United States Code,Section

   24(b),thatis,TRICARE,and to obtain,by meansofmaterially falseand fraudulentpretenses,
   representations,and prom ises,money and property owned by,and underthecustody and control

   of,said health care benefitprogrnm .

                                 Purpose ofthe Schem e and Artifice

                   Itwasapurposeofthesehem eand artificeforthedefendantsandtheiraccomplices

   tounlawfully enrich themselvesby,among otherthings:(a)paying and receivingkickbacksin
   exchange for the referral of TRICARE beneficiaries and their accom panying prescriptions to

    compoundingpharm acies,withoutregr dtoany m edicalnecessity fortheprescribed compotmded

    medications'
               ,(b) paying kickbacks to telemedicine companies in exchange for ordering and
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 12 of 43




      arranging fortheordering ofcompounded medicinesforTRICARE beneficiaries,withoutregard

      foranymedicalnecessityfortheprescribedcompoundedmedications'
                                                                 ,(c)submittingandcausing
      the subm ission of false and fraudulentclaim s for compounded m edications to TRICAR.E via

      interstate wire communication;(d)concealing thesubmission offalseand fraudulentclaimsto
      TRICARE,andthereceiptofandtransferoffraudproceeds;and(e)divertingfraudproceedsfor
      theirpersonaluseand benefit,the use and benefitofothersand to furtherthef'
                                                                               raud.

                                        The Schem e and A rtifice

             4.      TheM nnnerand M eanssection ofCotmt1oftltisSecond Superseding Indictment

      isre-alleged and incorporated by reference asthough fully setforth herein asadescription ofthe

      scheme and artifice.
                  A ctsin E xecution or Attem pted E xecution of the Schem e and A rtifice

                     On oraboutthe datessetforth asto each countbelow,in M inmi-Dade County,in

      the Southern District of Florida, and elsewhere, the defendant identified in each count, in

      colm ection with the delivery ofand paymentfor health care benefits,item s,and services,did

      knowingly and willfully execute,and attemptto execute,theabove-described schemeand artifice

      to defraud ahealth carebenefitprogram affecting comm erce,asdefinedby Title 18,United States

      Code,Section24(b),thatis,TRICARE,andtoobtain,bymeansofmateriallyfalseandfraudulent
  .   pretenses,representatitm s,and prom ises,money and property om zed.by,and underthe custody

      and controlof,said health care benefitprogram ,in thatthedefendants subm itted and caused the

      subm ission of false and fraudulentclaim s seeking the identified dollar nm ounts,and representing

      that Pharm acy 1 and Phnnnacy 2 provided compounded m edications that were m edically

      necessary and properly prescribed asrequired by law and by TRICARE regulations,assetforth

      below :


                                                     12
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 13 of 43




    Count      Defendantts)        Tricare       Approx.Date RxNo. ltem Claimed
                                  Beneficiary    of Subm ission            and A pprox.
                                                    ofC laim                 A m ount
                                                                             C laim ed
      2         SENTH IL             J.V .           12/18/2014   102588    Fluticasone
            RAM AM URTHY                                                     $12,205
      3        SENTH IL              J.R.            1/21/2015    103423   Lipoic A cid
            R AM A M U R TH Y                                                Pow der
                                                                             $23,047
      4        SENTH IL              C.M .           3/2/2015     103800   LipoicAcid
            R AM A M UR TH Y                                                 Pow der
                                                                             $23,790
      5         SENTHIL              J.R.            3/2/2015     103794   LipoicAcid
            R AM A M U R TH Y ,                                              Pow der
               M ANGALA                                                      $23,790
            R AM A M U RT H Y ,
               A NT H O N Y
                M A UZY ,
            TH O M A S SA H S,
                R EJESH
             M AH BUBA N I,
                  JO H N
               SC H O L TES
      6         SENTH IL            C .M .           3/2/2015     103802   Fluticasone
            M M AM URTH Y,                                                   $12,283
               M A N G A LA
            M M AM U RTH Y ,
               A NTH O N Y
                 M A UZY ,
            TH O M AS SA H S,
                 R EJESH
             M A H BUBA N I,
            JO H N SCH O LTES
      7         SENTH IL             S.T.            3/5/2015     103797   Lipoic A cid
            R AM AM URTIW ,                                                  Powder
               M ANGALA                                                      $23,790
            R AM A M U RTH Y ,
               A NTH O N Y
                 M A UZY ,
             TH O M A S SA H S,
                 REJE SH
              M AH BUBA N I,
            JO H N SCH O LTES




                                                13
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 14 of 43




    Count           Defendantts)       Tricare     Approx.Date RxNo. ltem Claimed
                                     Beneficiary   of Subm ission              and A pprox.
                                                      ofC laim                   A m ount
                                                                                 Claim ed
       8             SENTHIL             J.H.         4/9/2015      104069      Fluticasone
                RAM AM URTHY,                                                    $13,070
                   M A N G ALA
                R AM AM UR TH Y ,
                   ANTH ONY
                    M AUZY,
                TH OM AS SAH S,
                    R EJESH
                 M A H BUBA N I,
                      JOHN
                   SCH O LTES
       9            SENTHIL              D .B.       4/28/2015      104370     M ethyltetra-
                M M AM URTHY,                                                  hydrofolate
                    M ANGALA                                                  Powder$3,413
                M M A M U R TH Y ,
                  AN TH O N Y
                    M AUZY,
                TH O M A S SAH S,
                    R EJE SH
                 M A H BUB AN I,
                     JOHN
                  SCH O LTES


           ln violation ofTitle 18,United StatesCode,Sections1347 and 2.


                                           CO UN T 10
     Conspiracy to D efraud the United States and to Pay and R eceive H ealth C are K ickbacks
                                          (18U.S.C.1371)
                     Paragraphs1-6,14-15,17-18,and 20-33 oftheGeneralAllegationssection ofthis

    Second Superseding Indictm entare re-alleged and incorporated by reference asthough fully set

    forth herein.
           2.        From in orarotmd September,2014,tlzrough in orarotmd July,2015,in M inm i-

    DadeCounty,in the Southern DistrictofFlorida,and elsewhere,thedefendants,
1
h
.                                                                                                         1
    Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 15 of 43                   l
                                                                                                          1
                                                                                                          l
                                                                                                          1

                                     SENTHIL M M AMURTHY
                                                                                                          l
                                                                                                          l
                                                                   ,                                      I
                                     M ANGALA RAM AM URTHY,                                               1
                                        A NTH O N Y M A U ZY ,
                                          TH O M A S SA H S,
                                     R AJESH M A H BU BA N I,and
                                         JOH N SCHO LTES,

       did willfully,thatiswith the intentto furtherthe objects ofthe conspiracy,and knowingly
       com bine,conspire,confederate and agree with each other, with AsifUddin and Jennifer John

       Carbon,andwithothersknownandunknowntotheGrandJury                                              j
                                                        to:       ,
                                                                                                      l
                                                                                                      !--
                                                                                                      '.i
             a.defraud the United States by im pairing, i
                                                        mpeding,obstructing,anddefeatingthrough       I
                                                                                                      y
                                                                                                      '
                                                                                                      i
                                                                                                      t'
       deceitfuland dishonestm eans,thelawfulgovernmentfunctionsoftheUnited StatesDepartment              j

      ofDefense in itsadm inistration and oversightoftheTRJCARE program ;and to com mitcertain            ,
                                                                                                          (

      offensesagainsttheUnited States, thatis:                                                            i
                                                                                                          .


                                                                                                          i
             b                                                                                        .
                                                                                                      j
                                                                                                      @
                                                                                                      .
                                                                                                      j
              .
                    toviolateTitle42,UnitedStatesCode,Section1320a-7b(b)(1)(A),byknowingly            j
      andwillfullysolicitingandreceivingremunerationincluding kickbacksandbribes,directlyand
                                                       ,
                                                                                                      j
                                                                                                      l
                                                                                                      *


      indirectly,overtl
                      yandcovert
                               ly,incashandinkind,includingbywiretransferip rettm zfor
                                                                                    ,                 1
                                                                                                      7
                                                                                                      )
      refening an individualto aperson forthefurnishing and arranging forthe furnishing ofany item    1
                                                                                                      l
                                                                                                      r
                                                                                                      :
                                                                                                      '
                                                                                                      è
                                                                                                      7
                                                                                                      .
                                                                                                      -
                                                                                                      $
                                                                                                      .

                                                                                                      -)
                                                                                                       .
      andserviceforwhichpaymentmay bemadeinwholeandinpartunderaFederalhealth care                     j
                                                                                                      '
                                                                                                      ,,
      program,thatisTRICARE;and
                    ,                                                                                 1
                                                                                                      j:
                                                                                                       .
                                                                                                      j'
             c.     to violate Title42, United StatesCode,Section 1320a-7b(b)(2)(A),by knowingly      l
                                                                                                      j
                                                                                                      l
      and willftzlly offedng and paying any rem uneration,including kickbacksand bribes, di
                                                                                          rectlyand   l
                                                                                                      )
      indirectly,overtly and covertly,in cash and in kind, including by wiretransfer,to aperson to    lt
                                                                                                      1.
      induce such person to refer an individualto a person for the furnishing and arranging forthe    1!
                                                                                                       :
                                                                                                       .
                                                                                                       -
                                                                                                      )t
      f                                                                                               (
      urnishing of any item and service for which paym entm ay be made in whole and in partby a       îl
                                                                                                      l
                                                                                                      t.
      Federalhealth careprogram ,thatis,TRICARE;and                                                   1
                                                                                                      .
                                                                                                      l
                                                                                                      l
                                                                                                      j
                                                  15                                                  )
                                                                                                      l
                                                                                                      l
                                                                                                      j
                                                                                                      '
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 16 of 43




          d.     toviolateTitle42,United StatesCode,Section 1320a-7b(b)(2)(B),byknowingly
   and willfully offering and paying any rem uneration,including kickbacksand bribes,directly and

   indirectly,overtlyandcovertly,in cash andin kind,includingby wiretransfer,to aperson in retul'n

   forpurchasing,leasing,ordering,and arranging forand recomm ending purchasing,leasing,and

   orderingany good,facility,service,and item forwhich paym entm aybem adein wholeandinpart

   underaFederalhealth careprogram,thisis,TRICARE.

                               PURPOSE OF THE CONSPIM CY

                 Itwasa purpose ofthe conspiracy forthe defendantsand theirco-conspiratorsto

   unlawfully enrich themselves by:(1)soliciting,receiving,offering and paying kickbacksand
   bribes in ret'urn for recruiting and referring TRICARE benetk iaries to serve as compounded

   medicationpharmacypatients;(2)offeringandpayingkickbackstoorderandarrangefororders
   forcompotmded medicationsforTRICARE beneficiaries;and (3)submitting and causing the
   subm ission of claims to TRICARE forcompounded m edicationsthateompounding pharm acies

   pup orted toprovidetothoseTRICARE beneficiaries.

                                     M A NN ER AN D M E AN S

          The m anner and means by which the defendants and theirco-conspirators sought to

   accomplishtheobjectsandpurposeoftheconspiracyincluded,amongotherthings,thefollowing:
           4.     SENTHIL IG M AM URTHY,through SIQR andM edHea1thQuest,solicitedand
   received kickbacks,including from Pharmacy 1 and Phnrmacy 2,in exchange forrecnziting and

    referring TRICA RE beneficiaries to those phannacies,know ing thatthey w ould billTRICA RE

    forcompounded medicationspurportedly dispensed totherecnzited TRICARE benefciaries.

           5.     SENTHIL RAM AM URTHY,through SKR and MedHealth Quest,offered and
    paid kickbacksto ANTH ONY M AUZY,TH OM AS SAH S,M JESH M AHBUBANI,JOHN


                                                  16
                                                                                                           f
          Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 17 of 43              j
I                                                                                                          4
                                                                                                           !
                                                                                                           .
                                                                                                           1
                                                                                                           i
                                                                                                           1
             SCH OLTES,AsifUddin,JenniferJohn Carbon,and othersin exchange fortherecruitmentand

             referral of TRICARE beneticiaries that SENTHIL M M AM URTHY in turn referred to

t            phannaciesincludingtoPharmacy1andPharmacy2.
7                   6.       ANTHONY M AUZY,TH OM AS SAH S and RAJESH M AHBUBANI,through

)            MHQV,OfferedandpaidkickbackstoR.G.,B.S,D.B.andothersinexchangefortherecruitment
l            and referralofTRICARE benetk iariesthatthey in turn referred to Phnrmacy 1 and Pharm acy 2

,
j            throughSENTHIL RAM AM URTHY.
                    7.       SENTHIL R AM AM URTH Y,through Sl
                                                             ukand M ed Health Quest,offeredand
             paidkickbackstoJelmiferJohnCarbonandothersinexchangefortheorderingandarrangingfor
j
'
             orderingcompotmdedmedicationsforTRICAREbeneficiaries.
                    8.       JOHN SCHOLTES coordinated and directed the development ofpre-printed
)
j
j            prescriptionsforexpensivecompounded medicationsthatweretransmittedto co-conspirators,
)
,1
 tr
             including Jennifer Joim Carbon,who were paid to ratify those prescriptions withoutregard to
l
q
'            acmalmedicalneed    .



1                 9 JOHN SCHOLTESdesignedandimplementedasystem usedtotrackthereferral
j
1
                   .
1            ofTRICARE beneticiaries'compounded medication prescriptionsto phnrmaciesin orderto
F$
.(
.jj
 :

'
)
j
1
(
             calculatetheamotmtofkickbacksowedtoSENTHIL RAMAMURTHY andtheirco-
'

,
/
)
j
             conspirators.     .                             .              .
1                   10. JOHN SCHOLTES coordinated and directed the movement of TRICARE
1
              beneficiaries' prescriptions between one or m ore compotmding pharm acies in an effort to

$             maximize the amotmt of kickbacks paid to SENTH IL RAM AM URTHY and their co-
1
1             conspirators
1                        .
j
j
1
)
 j
 '
 1                                                       17
 j
 .


 )
    72:
    .
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 18 of 43




          11.    M ANGALA R AM AM URTHY ratified compoundedm edieation preseriptionsfor

   TRICARE beneficiaries,knowing thatPharmacies 1 and 2 would fillthose prescriptions, and in

   turn pay kickbaeksto SEN TH IL R AM A M U R TH Y forthose prescriptions.

                 SEN TH IL M M AM U RTH Y , M A N G A LA R AM A M U R TH Y , A N TH O N Y

   M AUZY, TH OM AS SAHS, M JESH M AHBUBANI and JOHN SCH OLTES caused

   TRICARE to pay Pharmacy 1 and Pharmacy 2 reimbursem ents for compounded medications

   purportedly dispensed to TRICAR E beneficiaries.

                As the result of these claims, TRICARE m ade paym ents to Pharmacy 1 and

  Pharmacy 2 in atleastthe approximate amountof$6.3 million. Phannacy 1and Pharm acy 2 in

  ttu'
     n paid SENTH IL RAM AM URTHY approximately $2.5 through Company 1,via interstate
  w ire com m unication.

          14. SENTHIL RAM AM URTH Y, M AN GALA R AM AM URTHY, AN TH ONY

  M AUZY,THOM AS SAH S,M JESH M AHBUBANI,JOH N SCH OLTES andothersusedthe

  kickbacks received from Phàrmacy 1 and Pharm acy 2 to benefitthem selvesand others, and to

  furtherthe schem e.

                                         O VERT ACTS

         lnfurtheranceoftheconspiracy,andtoaccomplishitsobjectsandpurpose,atleastoneco-
  conspirator com m itted and caused to be com m itted, in the Southern D istrid of Florida, and

  elsew here,atleastone ofthe follow ing overtacts, am ong others:

                On or about Septem ber 30, 2014, SEN TH IL R AM AM U RTH Y obtained atl

  Em ployerIdentitication N um berfrom the InternalR evenue Service forSKR .

                On oraboutOctober4,2014,SEN TH IL R AM A M U RTH Y senta textm essage to

  A sif U ddin offering to pay U ddin 25% for each TRICAR E beneficiary U ddin referred to


                                                18
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 19 of 43




   R AM A M UR TH Y .
                   On oraboutD ecem ber2,2014,SEN TH IL R AM A M U R TH Y senta textm essage

   Asif Uddin instructing Uddin how to fill out a pre-printed prescription for compounded
   m edications,and telling Uddin to use pre-paid Visa cards to pay copayments on TRICARE

   beneticiaries'behalf.
           4.      On or about Decem ber 3, 2014, SENTH IL R AM AM URH TY e-mailed Asif

   Uddin,JenniferJohnCarbonandothersapre-printedM HQ scriptpadwithinstructionsastowhich
   compounded medicationsto selectandhow m any refillsto authorize.
           5.        On oraboutDecember8,2014,SENTHIL RAM AM URTHY e-m ailed Jennifer

   John Carbon alistofTRICARE beneticiarieswith scriptpad instnlctions.

           6.        On oraboutDecember16,2014,SENTHIL R AM AM URTHY e-m ailed Jennifer

   John Carbon instructing herhow to filloutaprescription forcompounded m edications.

                     On oraboutJanuary 29,2015,SENTHIL M M AM URTHY,through SlQR,paid

   AsifUddinakickbackin theapproximateamountof$97,774inexchangeforUddin'sreferralof

   TRICARE beneficiariesto SKR.

           8.        On oraboutJanuary 29,2015,SENTH IL RAM AM URTH Y,through SKR,paid

    CM C a kickback in the approxim ate am ountof$23,939 in exchange forJenniferJohn Carbon
    furnishing and arranging forthe furnishing ofcompound m edication prescriptionsforTRICARE

    beneficiaries.

            9.       On oraboutFebruary 18,2015,SENTH IL M M AM URTHY e-mailed Jennifer

    John Carbon apre-printed prescription pad directing Carbon to prescribe tsmetabolic supportand

    //4 pain crèm e.''
            10.      On or about February 27, 2015, M AN GALA R AM AM URTH Y e-m ailed


                                                  19
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 20 of 43




   ANTH ONY M AUZY confinning hercontactinformation.

          11.    On or about Febnlary 28, 2015, M A N G A LA R AM A M U R TH Y signed a

   prescription forcom poundedm edicationsforTRICARE beneficial'y D .B.

                 On or about Febnzary 28, 2015, M ANGALA M M AM URTH Y signed a

   prescription forcompounded m edicationsforTRICARE beneficiary J.R.

          13.   On oraboutM arch 16,2015,SENTH IL RAM AM URTH Y,through SKR,wired

   to JOHN SCH OLTES,through EM ET Advisors,the approximate mnount of $105,000 in
   exchangeforSCH OLTES coordinating therefen'alofTRICARE beneficiariesto SIQR   .




          14.   On or about M arch 23,2015, ANTH ONY M AUZY, TH OM AS SAHS, and

   M JESH M AHBUBANI,throughM HQV,paid B.S.akickback in theapproximateamountof
   $2,866inexchangeforB.S.'SreferralofTRICARE beneficiariestoM HQV.
          15.   On or about M arch 23,2015,ANTHONY M AUZY,TH OM A S SAH S, and

   M JESH M AHBUBANI,throughM HQV,paidD.B.akickback in theapproximateamountof
   $4,540inexchangeforD.B.'SreferralofTricarebenetkiariestoM HQV.
          16.   O n or aboutM arch 31,2015,SENTH IL R AM A M UR TH Y ,tllrough SK R , paid

  AsifUddin a kickback in the approxim ateam ountof$33,482 in exchange forUddin'sreferralof
   TRICARE beneficiaries to SIQR .

         17.    On or about April 15j 2015, ANTHONY M AUZY, TH OM AS SAHS, and

  RAJESH M AHBUBANI,through M HQV,paidB.S.akickback inthe approximate amountof
   $15,780inexchangeforB.S.'SreferralofTRICARE beneficiariestoM HQV.
         18.    On or about April 15, 2015, A N TH O N Y M A U ZY , TH O M A S SAH S, and

  RAJESH M AHBUBANI,tbroughM HQV,paidR.G.akickback in theapproximateamountof
  $6,630inexchangeforR.G.'SreferralofTRICARE benetkiariestoM HQV.


                                             20
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 21 of 43




          19.      On oz about M ay 12,2015,SENTH IL R AM AM URTH Y caused a kickback

   paymentto bem ade to SKR in theapproxim ateamountof$550,000 in exchange forrefenulsof
   TRICA RE beneficiariesto Pharm acy 1 and Pharm acy 2.

          A 11in violation ofTitle 18,United StatesCode,Section 371.

                                       COUNTS 11-24
             ReceiptofK ickbacks in Connection w ith a FederalH eaIth C are Program
                                  (42U.S.C.j1320a-7b(b)(1)(A))
                   Paragraphs1-6,14-15,17-18,and 20-33 oftheGeneràlAllegationssection ofthis

   Second Superseding lndictm entare re-alleged and incorporated by reference asthough fully set

   forth herein.

          2.       On oraboutthe datesenum erated below,in M iami-Dade Cotmty,in the Southern

   Districtof Florida,and elsewhere,the defendants identified in each countdid knowingly and

   willfully solicitandreceiveany rem uneration,thatis,kickbacksandbribes,directlyand indirectly,

   overtly and covertly,in cash and in kind,including by wire transfer,assetforth below,in rettu'
                                                                                                n

   forreferring alzindividualto aperson forthe furnishing and arranging forthe ftmzishing ofany

   item and serviceforwhich paym entm ay bem adein wholeand in partunderaFederalhealth care

   program ,this is,TRICA RE:

     Count                   Defendantts)                  Approx.Date      Approx.Amt.of
                                                           ofK ickback     K ickback Paym ent
                                                            Pa m ent
       11           SENTH IL R AM AM URTHY                  12/23/2014           $55,774
       12          ANTHO NY M AUZY ,THOM AS                 3/12/2015            $78,123
                    SA H S,R AJESH M AH BUB AN I
       13            SENTH IL M M AM URTHY                  3/16/2015           $155,663
       14           ANTH ONY M AUZY,THO M AS                3/16/2015           $25,961
                    SA H S,R AJE SH M A H BU BAN I
        15                JOH N SCHO LTES                   3/16/2015           $105,000
        16                JOH N SCH OLTES                   3/17/2015           $35,000



                                                21
          Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 22 of 43

                                                                                                                   !
                Count                  Defendantts)                 Approx.Date       Approx.Amt.of
                                                                     of K ickback   K ickback Paym ent
1
!                                                                     pa m ent
!
,
                  17        ANTH ONV M Atizv,TH OM AS                 3/31/2015           $54,327
l                            sA u s,R AJESH M A H BU BA NI
1                 18          SENTHIL M M AM URTH Y                   4/10/2015           $488,622

j
                  19        ASANTHONYMAUZY,THOMAS
                                H S M JESH M A H BU BAN I
                                                                      4/14/2015         .$206,376
y                                  :
                  20          SENTHIL R AM AM URTH Y                  5/12/2015           $550,000
                  21        ANTHONY M AUZY,THOMAS                     5/15/2015           $170,343
'
è                            sAH s R AzEsllM AHSIJBANI
i
l
t
)
p
'
j
-
.                 22        ANTHONV
                                !
                                ' MAvzv TH OM A S
                                ,                 ,                   5/26/2015           $49,490              .
t
)                            su s,RAzEsuMAHBIJBANI
)
1                 23         SENTHIL RAM AM URTH V                    7/10/2015           $235,601
p
-
j
                  24        ANTHONY M AIM Y,TH OM A S                 7/14/2015           $66,222
                             sAH s,lu zEsl,lM AH BUBANI
1
t
1
.
.



(
E
(                   ln violation ofTitle 42,United States Code,Section 1320a-7b(b)(1)(A)and Title 18,
t
:
.            United StatesCode,Section 2.
.
'
(
J
j
y

l
j
                       eaymentofmckbaclksinconCnO
                                                ecU
                                                  tiN
                                                    on
                                                     Tw
                                                      Si
                                                       2
                                                       t5
                                                        h-3
                                                          a6FederalHealtl,careProgram
1
)
                                            (42U.S.
                                                  C.j1320a-7b(b)(2)(A))
1
-
..  (
                   1. pazagraphs1-6,14-15,17-18and20-33of
                                                        -t
                                                         heGeneralAll
                                                                    egat
                                                                       ionssecti
                                                                               onof
                                                                                  -t
                                                                                   his
C   .
             second Superseding Indictm entare re-alleged and incorporated by reference asthough fully set

l
j            tbrthherein.
1                  2        Onoraboutthedatesenllmeratedbelow,inMiami-DadeCounty,intheSouthern
?
1
             Districtof Florida,and elsewhere,the defendants identified in each cotmt did knowingly and
    C
t            willfully offer and pay any rem uneration,that is,kickbacks and bribes,directly and indirectly,
1
1
)
è            overtlyandcovertly, incashandinkind,includingbywiretransfer,assetforthbelow,toaperson,
)
t
    )        toinducesuchpersontoreferanindividualtoaperson forthefurnishingandarrangingforthe
t
jr
    1
    :
    .        ftmaishingofany item and serviceforwhich paymentmay bemadeinwholeand in parttmdera
    1
    .
    .

    )
    j        Federalhealth careprogrnm,thatis,TRICARE:
ï   è
    )
    7
    1
    -
    ..

     )
     '
     .

     l
     1                                                     22
     1
     1
     '.

     q
     ,
     )
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 23 of 43




     Count                     Defendantts)                   Approx.Dateof Approx.Amt.
                                                                  K ickback        ofK ickback
                                                                  Paym ent          Paym ent
       25              SENTH IL M M AM URTHY                     12/24/2014          $9,636

       26              SENTH IL R AM AM URTHY                     1/29/2015           $97,774

       27             SENTHIL R AM AM URTH Y                      1/29/2015          $23,939

       28             SENTH IL M M AM URTHY                      3/16/2015           $105,000

       29             SENTHIL M M AM URTH Y                      3/27/2015           $14,890

       30             SENTHIL M M AM URTHY                       3/31/2015           $33,482

       31             SENTHIL M M AM URTHY                       4/14/2015            $6,855

       32             SENTH IL M M AM URTHY                      4/20/2015           $10,000

      33        ANTH ONY M AUZY,TH OM A S SAH S,                 5/18/2015           $16,587
                        M JE SH M AH BU BAN I
      34        ANTH ONY M AUZY,TH OM AS SAH S,                  5/18/2015            $9,763
                        M JESH M AH BUBANI
      35              SENTH IL M M AM URTHY                      5/20/2015            $8,000


         In violation ofTitle 42,United States Code,Section 1320a-7b(b)(2)(A)and Title 18,
  U nited StatesCode,Section 2.

                                         C O UN TS 36-38
                                         False Statem ents
                                     (18U.S.C.j1001(a)(2))
         On oraboutthedatesenum erated asto each countbelow,in M inmi-Dade County, in the

  SouthernDistrictofFlorida,andelsewhere,inamatterwithinthejurisdictionoftheUnitedStates
  DepartmentofDefense,an agency oftheexecutivebranch oftheGovermnentoftheUnitedStates,

  the defendant,

                                  M ANGALA R AM AM URTHY,

  did knowingly andwillfully m ake am aterially false, fk titious,and fraudulentstatem entand


                                                23
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 24 of 43




   representation'
                 .

     C ount    A pproxim ate                   False Statem ent
                   D ate
       36       10/19/2018 M AN GAI,A R AM AM URTHY represented that she did not
                             know that SENTHIL R AM AM URTHY had any interest and
                              involvementinM edHealthQuest,whenintruthandinfact,asthen
                              well know n to M A N G A LA R AM A M U R TH Y , SEN TH IL
                              RAM AM URTHY did have an interest and involvem ent in
                              M edHea1thQuest.
       37       10/19/2018    M ANGALA R AM AM URTHY represented that she personally
                              spoke to each patient identified in Cotmts 5-9 of this Second
                              Superseding Indictm entwhen she wrote them prescriptions for
                              compounded m edication,when in tnzth and in fact,asthen well
                              known to M ANGALA RAM AM URTH Y,she did notspeak to
                              those patients in connection with writing prescriptions for
                              com ounded m edications.
       38       10/19/2018    M ANGAIUA RAM AM URTHY denied having any involvem ent
                              with,and conducting anybusinessonbehalfofkSKR,whenintruth
                              and in fact, as then well known by M ANGALA
                              RAM AM URTHY,shedidhaveinvolvementwith,and conducted
                              business on behalf of,SK R .

   InviolationofTitle 18,UnitedStatesCode,Sections1001(a)(2)and2.
                                        COUNT 39
         Conspiracy toDefraud the United Statesand to ReceiveHealth CareK ickbacH
                                       (18U.S.C.j371)
                 Paragraphs 7-13,16,19-20,25-26 and 30-31oftheGeneralAllegationssection of

     thisSecondSupersedingIndictmentarere-alleged and incorporated byreferencesasthoughfully

     setforth herein.
                 From in oraround July,2016,through in orarotmd Decem ber,2017,inPalm Beach

     County,in the Southem DistrictofFlorida,and elsewhere,thedefendants,

                                  SENT H IL M M A M UR TH Y ,
                               M A N G A LA M M A M UR TH Y ,and
                                       JO H N SCH O LTE S,




                                              24
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 25 of 43




   did willfully,thatis with the intentto further the objeds ofthe conspiracy,and knowingly
   com bine,conspire,confederate and agree w ith each other and w ith others know n and unknow n to

   the Grand Jury,to:

          a.defraud the United Statesby impairing,impeding,obstructing,and defeating through

   deceitfuland dishonestm eans,thelawfulgovem m entfunctionsoftheUnited StatesDepartment

   ofHealth and Hum an Servicesin itsadm inistration and oversightofthe M edicare progrnm ;and

   tocom mitcertain offensesagainsttheUnited States,thatis;

          b.toviolateTitle42,United StatesCode,Section 1320a-7b(b)(1)(A),by lm owingly and
   willfully soliciting and receiving rem uneration,including kickbacks and bribes,directly and

   indirectly, overtly and covertly, in cash and in kind, including by w ire transfer, in return for

   referring an individualto aperson forthe fum ishing and arranging forthefurnishing ofany item

   and services forwhich paym entm ay be made in whole and in pa14under a Federalhealth care

   program ,thatis,M edicare.

                                PU R PO SE O F TH E C O N SPIM CY

                 Itwasa pup oseofthe conspiracy forthe defendantsand theirco-conspiratorsto

    unlawfully enrichthemselvesby:(1)solicitingandreceivingkickbacksinreturn forrecruiting
    referring M edicare beneficiariesto Laboratory 1forCGx teststo bepaid forby M edicare and

    withoutregazdtowhetherthebeneficimiesneededthetest;and (2)submitlingandcausingthe
    subm ission ofclaim sto M edicareforCGx teststhatLaboratory 1purported to providetothose

    M edicare beneticiaries.

                                      M A NN ER A N D M EAN S

         4.      The mannerand m eansby which the defendantsand theirco-conspiratorssought

    to accomplish the objects and purpose ofthe conspiracy included,among other things,the

                                                 25
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 26 of 43




     following:

                  SENTHIL M M AM URTHY and JOHN SCH OLTES negotiated an agreement

    to recruitand referM edicare beneficiariesto Laboratory 1 in exchange forkickbacksequaling

    45% ofthenetrevenuepaid to Laboratory 1foreach CGx test.

         6.       SENTHIL RAM AM URTHY paid kickbacks to tûm arketers''to recruitand refer

    M edicarebeneficiariesto Lab 1forCGx textsto bepaid forby M edicare.

         7.       M ANGALA RAM AM URTHY and others recruited M edicare beneficiaries to

    agree to orderCGx testsby falsely and fraudulently representing thatthe CGx testswere free,

    could be conducted irrespective ofwhetherthe beneficiary had any indicators ofcancer, and

    regardlessofwhetherM ANGALA R AM AM URTHY wastheirtreating physician.

         8.       M ANGALA R AM AM URTHY falsely and fraudulently signed requisition form s

    docum enting to Laboratory 1 the existence ofa m edicalnecessity forCGx testsforM edicare

    benetkiariesthatshe neverexam inedortreated.

         9.       M ANGALA      RAM AM URTHY , SENTH IL           M M AM URTHY , JO H N

    SCH OLTES and their co-conspirators submitted and caused the subm ission of false and

    fraudulentclaim sforCGx testsby Laboratory 1to M edicare.

         10.      Asa resultofthe false and fraudulentclaims, M edicarepaid approxim ately $2.5

    m illiontoLaboratory 1.Laboratory 1inturn paid SENTHIL RAM AM URTH Y $144 million.
                                                                                   .



         11.        SENTHIL R AM AM URTH Y,JOHN SCH OLTES and theirco-conspirators

    used the fraud and kickback proceeds received from Laboratory 1 to benefitthem selves and

    others,and to furtherthe scheme.




                                               26
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 27 of 43




                                          O V ER T A CT S

            In furtheranceoftheconspiracy,and to accomplish itsobjectsandpurpose,atleastone
   co-conspiratorcomm itted and caused to be committed,in the Southern DistrictofFlorida,and

   elsewhere,atleastone ofthe following overtacts,am ong others:

                   On oraboutJuly 27,2016,JOH N SCH OLTES e-mailed the CEO ofLaboratory .

    1to negotiatethekickbackpercentage Laboratory 1wouldpayto Q Hea1thin exchange forthe
   referralofbeneficiary DNA specimens.
                   On or about Septem ber 15, 2016,JO H N SCH O L TE S e-m ailed the CEO , the

   DirectorofAccountM anagem ent,and anotheremployee atLaboratory 1requesting aM arketing

   ServicesAgreementbetweenLaboratory 1andQ Hea1th.
                   On or about September 22, 2016, SENTHIL RAM AM URTH Y executed a

   Laboratory SalesRepresentativeDistribution Agreementwith Laboratory 1.

                   On or about September22,2016,M AN GALA M M AM URTH Y completed

   Laboratory 1'sProvider'sPreferred OrderForm and executed a providerauthorization related to

    DNA specim ensreferred by SENTH IL RAM AM URTHY to Laboratory 1.

                   On or about Novem ber 16, 2016, M ANGALA R AM AM URTHY signed a

    M olecularDiagnosticsRequisition form requesting CGx testing forM edicarebenefkiary M .M .

                   On or about Decenaber l3, 2016, SENTHIL M M AM URTHY sent a text

    m essageto aprincipalofLaboratory 1stating ttvalley lntem alM edicine in Texas isoutofkits.

    Please send 50 tl1x.''
                   On or about D ecem ber 16, 2016, M AN G A LA M M A M U R TH Y signed a

    M olecularDiagnosticsRequisition form requestingCGx testing forM edicare beneficiary A.C.

            8.     O n or aboutFebruary 1,2017,SEN TH IL R AM A M U R TH Y received paym ent


                                                27
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 28 of 43




   from Laboratory 1in the approximate sum of$74,217,including kickbacksin exchange forthe
   referralofM edicarebeneficiary A .C.'SD N A specim en to Laboratory 1.

                 On oraboutFebruary2,2017,M AN GALA M M AM URTH Y signed aM olecular

   DiagnosticsRequisition fonn requesting CGx testing forM edicare beneficiary M .C .

           10. O n oraboutFebruary 16,2017, SENTH IL RAM AM URTH Y e-m ailed aprincipal

   ofLaboratory 1complainingaboutthedecreasein com missionswhenthentzmberofDNA samples

   Q Hea1thwasrefeningtoLaboratory 1wasincreasing.
                 On oraboutFebnzary20,2017,SENTH IL M M AM URTH Y e-m ailed aprincipal

   ofLaboratory 1and othersrelated to&çM edicaid low reim bursement''forDNA samples.

                On or about February 20, 2017, JO H N SC H O LTES e-m ailed SEN TH IL

   RAM AM URTHY and aprincipalofLaboratory 1regarding a GtCGX Org. Callto review billing

  protocolsandreimbursem ents.''

                On or about M arch 15, 2017, SEN TH IL M M A M UR TH Y received paym ent

  from Laboratory 1in the approximate sum of$258,279,including kickbacksin exchange forthe
  referralofM edicarebenetk iary M .C .'S DN A specim en to Laboratory 1.

                On oraboutA pril3,2017, SENTHIL M M AM URTHY received paymentfrom

  Laboratory 1in theapproxim ateslzm of$116,544,includingkickbacksin exchangeforthereferral
  ofM edicarebeneficiaries'DNA specim ensto Laboratory 1.

          15. On or about April 17, 2017,JOHN SCH OLTES sent a text message to an

  em ployee ofLaboratory 1 asking Eldo you know w hen w iresw illbe senttoday?''

                On oraboutM ay 1,2017,JOHN SCH OLTES sentatextmessageto an employee

  ofLaboratory 1asking çiwasRam a'swiresent? 1believehewastold itwould betoday.''

          17. On oraboutM ay 15,2017,JO H N SC H O LTES sentatextm essage to an em ployee


                                                28
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 29 of 43




   ofLaboratory 1 asking:ELN ,can ram a expecthisw iretoday?''

           18. ln or around June,2017,JO H N SC H O L TES senta textm essage to an em ployee

   ofLaboratory 1 inquiring aboutreim bursem entson behalfofSENT H IL R AM AM U RTH Y .

                 On oraboutJuly 26,2017,SEN TH IL R AM A M U RTH Y senta textm essage to a

   principalof Laboratory 1,stating:tt-l-his entire m onth has been low . The low est since I started

   back in August.And there's 1.2 $milofmy snmplesatthelab.''

          Allin violation ofTitle 18,United StatesCode,Section 371.

                                 FO R FEITU R E A LLEG A TIO N S
                                       (18U.S.C.j982(a)(7))
                 The allegations ofthis Second Superseding Indictm entare re-alleged and by this

    reference fully incorporated herein forthepurposeofalleging forfeiture to theUnited Statesof

    certain property in which the defendants, SENTH IL M M AM URTHY, M ANGALA

    M M A M U R TH Y ,A N TH O N Y M A U ZY ,TH O M A S SA H S,M JESH M AH BU BA NI,and

    JOHN SCHOLTES,havean interest.

                 Upon conviction ofaççFederalhealth careoffense,''asdefined by Title 18,United

   States Code, Section 24,as alleged in this Second Superseding Indictment,the defendant so

   convicted shallforfeitto the U nited States ofA m erica,pursuantto Title 18,U nited States Code,

   Section 982(a)(7),any property,real orpersonal,thatconstitutes or is derived,directly or
   indirectly,from grossproceedstraceable to the com m ission ofthe offense.

          3.     Uponconviction,theUnited StatesofAm ericawillseek entry ofaforfeituremoney

   judgmentforasum ofmoneyequalinvaluetotheproperty,realorpersonal,thatconstitutesoris
   derived, directly or indirectly,from gross proceeds traceable to the com m ission of the Federal

   health care offenses charged in this Second Superseding lndictm ent.



                                                  29
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 30 of 43




           Al1pursuanttoTitle18,UnitedStatesCode,Section982(a)(7),andtheproceduressetfol'
                                                                                        th
    in Title 21,U nited States Code,Section 853,m ade applicable by Title 18,U nited StatesCode,

    Section982(b).


                                               A TRUE BILL


                                               GRA      JU RY FOREP      SON


      $                   D      #-
   ARIANA FAJARDO ORSHAN
   UN ITED STA TES A TTORN EY




   K EVIN J. AR S
   A SSISTA T     TED STA TES A TTORN EY




                                                 30
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 31 of 43
                                             UNITED STATES DISTRICT CO URT
                                            SOUTHERN DISTR ICT O F FLOR IDA

UNITED STATESOF AM ERICA                                 CASE NO.18-CR-20710-CM A(s)(s)
   V.
SENTHILM MAMURTHK
M ANGALA RAMAMURTHY,
ANTHOS'Y MAUZY,
                                                         C ERTIFICATE O F TRIAL ATTO RNEY*
THOMASSAHS,
RAJESH MAHBUBANI,aRd
JORN SCHOLTES,                                           Superseding CaseInform ation:
                              Defendants.     /

CourtDivijiop:(selectOne)                               New defendantts)               Yes V
 z'     M laml              Key W est                   Numberofnew defendants                   4
        FTL                 W PB    -   FTP             Totalnumberofcounts                     39

                 Ihavecarefully considered the allegations ofthe indictment, the numberofdefendants,the numberof
                 probablewitnessesand the legalcomplexitiesoftheIndictment/lnform ation attachedhereto.
                 Iam aware thatthe information supplied on thisstatementwillbe relied upon by the Judges ofthis
                 Coul'tin Setting theircalendarsand scheduling criminaltrials underthe m andate ofthe Speedy Trial
                 Act,Title28 U.S.C.Section316l.
                 lnterpreter:       (YesorNo)     No
                 Listlanguageand/ordialect
                 Thiscasewilltake 20 daysforthepartiesto tl'
                                                           y.
                 Please check appropriate category andtypeofoffense listed below:
                 (Checkonlyone)                                (Checkonlyone)

       l         0 to 5 days                                   Petly
       11        6 to 10 days                                  M inor
       lll       1lto 20 days                 /                M isdem .
       IV        21to 60 days                                  Felony                 ?'
       V         61 daysand over
       6.      HasthiscasepreviouslybeentiledinthisDistrictCourt?   (YesorNo) Yes
         lfyes:Judge CECILIA M . ALTONAGA         CaseNo 18-CR-20710and 18-CR-20710(s)
                                                               .

         (Attachcopyofdispositiveorder)
         Hasacomplaintbeenfiledinthismatter?      (YesorNo) N0
         lfyes:M agistrate CaseN o.
         Relatedm iscellaneousnumbers:
        Defendantts)infederalcustodyasof
        Defendantts)instatecustodyasof
        Rule20 from the Districtof
         lsthisapotentialdeathpenaltycase?(YesorNo)                No
                 Doesthiscase originatefrom am atterpending intheCentralRegion ofthe U .S.Attorney'sOffice
                 priortoAugust9,2013(Mag.JudgeAlicia0.Valle)?                        Yes             No /
        8.       Doesthiscaseoriginatefrom amatterpending in theN orthern Region U .S.Attorney'sOffice
                 priortoAugust8,2014(M ag.JudgeShaniekM aynard)?                     Yes               z

                                                                                N.         %.

                                                                 VlN J.LARSEN
                                                              A SSISTANT UNITED STATES ATTORNEY
                                                              FL BarNo.A5501050
*penalty Sheetts)attached
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 32 of 43




                            UN ITED STATE S D ISTR ICT CO U R T
                            SO U TH ER N DISTR ICT O F FLO R ID A

                                       PEN A LTY SHEET

   D efendant'sN am e: SEN TH IL R AM A M U RTH Y

   CaseNo: 18-20710-CR-ALTONAGA(s)(s)

   Cotm t#:1

   Conspiracyto CommitHealth Care Fraud and W ire Fraud

   Title 18.United StatesCode.Section 1349

   *M ax.Penalty:       Twenty(20)Years'Imprisonment
   Cotm ts#:2-9

   Hea1th Care Fraud

   Title 18aU nited States CodesSection 1347

   *M ax.Penalty:       Ten(10)Years'ImprisonmentAstoEach Colmt
   Count#:10

   Conspiracv to DefraudtheUnited Statesand to Pay and Receive Health CareKickbacks

   Title 18.United StatesCode.Section 371

   *M ax.Penalty:       Five(5)Years'lmprisonment
   Counts#: 11,13,18,20,23

   ReceiptofKickbacksin Connectionw ith a FederalHea1th Care Procrnm

   Title42.UnitedStatesCodesSection 1320(a)-7b(b)(1)4A)
   *M ax.Penalty:       Ten(10)Years'ImprisonmentAstoEachCotmt




    WR efersonly to possible term ofincarceration,doesnotinclude possible fines,restitution,
            specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 33 of 43




                             U N ITE D STA TES DISTR ICT C O U R T
                             SO UTH ERN DISTRICT OF FLORIDA

                                       PEN A LTY SHEET

   D efendant's N am e: SEN THIL RAM A M U RTH Y

   CaseNo: 18-20710-CR-ALTONAGA(s)(s)
   Cotmts#: 25-32,and35

   PaymentofKickbacksin Colmection with aFederalHea1th CareProcram

   Title42.United StatesCode.Section 1320a-7b(b)(2)(A)

   *M ax.Penalty:       Ten(10)Years'lmprisonmentAstoEachCotmt
   Count#: 39

   Conspiracv to DefraudtheUnited Statesand to ReceiveHealth Care Kickbacks

   Title 18.U nited StatesCode.Section 371

   *M ax.Penalty:      Five(5)Years'lmprisonment




    WR efers only to possible term ofincarceration,doesnotinclude possible fines,restitution,
             specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 34 of 43




                              UNITED STATES DISTRICT COURT
                              SOUTH ERN DISTRICT OF FLORIDA

                                         PEN ALTY SHEET
   Defendant's N am e: M A N GA LA M M A M U RTH Y

   CaseNo: 18-20710-CR-ALTONA GA(s)(s)
   Count#:1

   Conspiracvto Comm itHealth CareFraud and W ireFraud

   Title 18.United StatesCode.Section 1349

   #M ax.Penalty:       Twenty (20)Years'lmprisonment
   Counts#:5-9

   H ealth Care Fraud

   Title 18pUnited StatesCode. Section 1347

   *M ax.Penalty:       Ten (10)Years'ImprisonmentAstoEachCount
  Count#:10

  Conspiracv to DefraudtheUnited Statesandto Pay andReceiveHealth Care Kickbacks

  Title 18.United StatesCode. Section 371

  *M ax.Penalty:        Five(5)Years'lmprisonment
  Counts#:36-38

  False Statem ents

  Title 18.U nited States Codes Section 1001(a)(2)

  *M ax.Penalty:        Five(5)Years'lmprisonmentAstoEachCotmt




   *R efers only to possibleterm ofincarceration, doesnotinclude possible fines,restitution
                                                                                           ,
            specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 35 of 43




                            UNITED STATES DISTRICT CO URT
                            SOUTHERN DISTRICT OF FLORIDA

                                       PEN A LTY SH EET

    Defendant'sN am e: M AN G A LA M M A M U RTHY

   CaseNo:          18-20710-CR-ALTONAGA(s1(s)

   Cotmt#:39

   Conspiracyto Defraud theUnited Statesand toReceiveH ea1th Care Kickbacks

   Title 18sUnited StatesCodesSection 371

   *M ax.Penaltv:      Five (5)Years'Imprisonm ent




    *R efersonly to possible term ofincarceration,does notinclude possible fines,restitution,
            specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 36 of 43




                             UNITED STATES DISTRICT COURT
                             SO UTH ER N D ISTR ICT O F FL O R IDA

                                        PEN A LTY SH EET
   Defendant'sNam e: ANTHONY M AUZY

   CaseNo: 18-20710-CR-ALTONAGA(s1(s1
   Count#:1

   Conspiracv to Com mitHealth Care Fraud alzd W ireFraud

   Title 18.United StatesCode. Section 1349

   *M ax.Penalty:       Twenty(20)Years'Imprisonment
   Counts#:5-9

   Health CareFraud

   Title 18.United StatesCode. Section 1347

   *M ax.Penalty:      Ten(10)Years'lmprisonmentAstoEachCotmt
  Count#:10

  Conspiracy to Defraud theUnited Statesandto Pay and ReceiveHealth CareKickbacks

  Title 18.United StatesCodes Section 371

  *M ax.Penalty:       Five(5)Years'Imprisonment
  Counts#: 12,14,17, 19,21,22 and 24

  Receipto/Kickbacksin Connectionwith aFederalHealthCareProgrnm
  Title 42sUnited StatesCodes Section 1320(a)-7b(b)(1)(A )

  *M ax.Penalty:       Ten (10)Years'lmprisonmentAstoEachCount




   WR efersonly to possible term of incarceration, doesnotinclude possible fines,restitution,
           specialassessm ents,paroleterm s, or forfeitures thatm ay be applicable.
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 37 of 43




                            UNITED STATES DISTRICT CO URT
                            SOUTHERN DISTRICT OF FLORIDA

                                       PEN A LTY SH EET

   D efendant's N am e: A N TH ON Y M A UZY

   CaseNo: 18-20710-CR-ALTONAGA (s)(s)
   Counts#: 33-34

   Paym entofKickbacksin Connection with aFederalHea1th CareProcrnm

   Tifle42.Unitçd StatesCode.Section 1320a-7b(b)(2)(A)
   *M ax.Penalty:      Ten(10)Years'lmprisonmentAstoEachCotmt




   *R efersonly to possibleterm ofincarceration, does notinclude possible fines,restitution
                                                                                           ,
           specialassessm ents,parole term s, or forfeituresthat m ay be applicable.
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 38 of 43




                              UNITED STA TES DISTRICT COURT
                              SO U TH ER N DISTR ICT O F FLO RID A

                                         PEN A LTY SH EET

    Defendant'sNam e: THOM AS SAHS

    CaseNo: 18-20710-CR-ALTONAGA(s)(s)

   Count#:1

   Conspiracy to CommitHealth Care Fraud and W ire Fraud

   Title 18.United StatesCode,Section 1349

   *M ax.Penalty:        Twenty(20)Years'Imprisonment
   Counts#:5-9

   Health CareFraud

   Title 18,United StatesCodesSection 1347

   *M ax.Penalty:       Ten(10)Years'lmprisonmentAstoEachCount
   Cotmt#:10

   Conspiracv to DefraudtheUnited Statesand to Pay and ReceiveHea1th Care Kickbacks

   Title 18.Urlited StatesCodes Section 371

   *M ax.Penalty:       Five(5)Years'lmprisonment
   Counts#: 12,14,17,19,21,22 and 24

   ReceiptofKickbacksin Connection with aFederalHealth CareProgrnm

   Title 42.United StatesCode.Section 1320(a)-7b(b)(1)(A)

   *M ax.Penalty:       Ten(10)Years'lmprisonmentAstoEach Count




    *R efersonly to possible term ofincarceration, does not include possible fines,restitution
                                                                                              ,
            specialassessm ents,parole term s!or forfeitures that m ay be applicable.
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 39 of 43




                             UNITED STATES DISTRICT COURT
                             SO UTH E RN D ISTR ICT O F FLO R IDA

                                        PEN A LTY SH EET
   Defendant'sNam e: THOM AS SAHS

   CaseNo: 18-20710-CR-ALTONAGA (s)(s)

   Cotmts#: 33-34

   PavmentofKickbacksin Connectionwith aFederplHea1th CareProgrnm
   Title42.United StatesCode. Section 1320a-7b(b1(2)(A)

   *M ax.Penalty:       Ten(10)Years'lmprisonmentAstoEach Count




   *R efersonly to possible term ofincarceration, does notinclude possible fines
                                                                                ,restitution,
           specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 40 of 43




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT O F FLORIDA

                                        PEN A LTY SH EET
   Defendant'sNam e: M JESH M AHBUBANI

   CaseNo: 18-20710-CR-ALTONAGA(s)(s)
   Count#:1

   Conspiracyto Com mitHealth CareFraud and W ireFraud

   Title 18.United StatesCodes Section 1349

   #M ax.Penalty:       Twenty(20)Years'Imprisonment
   Counts#:5-9

   Health CareFraud

   Title 18-Urtited StatesCode. Section 1347

   *M ax.Penalty:       Ten (10)Years'lmprisonmentAstoEach Count
   Count#:10

  Conspiracv to Defraud the United Statesandto Pav and ReceiveHealth CareKickbacks

  Title 18.United StatesCodes Section 371

  *M ax.Penalty:       Five(5)Years'Imprisonment
  Counts#: 12,14,17,19, 21,22 and 24

  ReceiptofKickbacksin Colmection with aFederalHea1th CareProaram

  Title42.United StatesCode. Section 1320(a)-7b(b)(1)(A)

  *M ax.Penalty:       Ten(10)Years'ImprisonmentAstoEachCount




   WR efers only to possible term ofincarceration, does notinclude possible fines,restitution
            specialassessm ents,parole term s,or forfeitures thatm ay be applicable          ,
                                                                                    .
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 41 of 43




                            UNITED STATES DISTRICT COURT
                            SO U TH ER N D ISTR IC T O F FLO R IDA

                                       PEN A LTY SH EET
    Defendant'sNam e: RAJESH M AHBUBANI

   CaseNo: 18-20710-CR-ALTONAGA(s)(s)
   Cotmts#: 33-34

   PaymçntmfKiqkbacksin Comwctijm with aFederalHea1th CareProarnm
   Title42.United StatesCode. Section 1320a-7b(b)(2)(A)

   *M ax.Penalty:      Ten(10)Years'ImprisonmentAstoEach Count




   WRefers only to possible term ofincarceration, does notinclude possiblefines restitution,
                                                                               ,
           specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 42 of 43




                             UNITED STATES DISTRICT CO URT
                             SOUTHERN DISTRICT OF FLORIDA

                                        PEN A LTY SHEET
   DefendantfsNam e: JOHN SCHOLTES

   CaseNo: 18-20710-CR-ALTONAGA(s)(s)
   Cotmt#:1

   Conspiracy to Com mitHea1th Care Fraud and W ireFraud

   Title 18.United StatesCode. Sedion 1349

   *M ax.Penalty:       Twenty(20)Years'Imprisonment
   Counts#:5-9

   Health CareFraud

   Title 18.United StatesCode. Section 1347

   *M ax.Penalty:      Ten (10)Years'ImprisonmentAstoEach Count
  Cotmt#:10

  Conspiracy toDefraud theUnited Statesandto Pav and ReceiveHea1th C
                                                                        areKickbacks
  Title 18.United StatesCode. Section 371

  *M ax.Penalty:       Five(5)Years'Imprisonment
  Counts#: 15and 16

  ReceiptofKickbacksin Corm ection with a FederalHealth CareProgrnm

  Title42.United StatesCode. Section 1320(a)-7b(b)(1)(A)

  *M ax.Penalty:       Ten (10)Yels'ImpriponmentAstoEach Count




   *R efers only to possible term ofincarceration, does notinclude possible fines
                                                                                 ,restitution,
            specialassessm ents,parole term s, or forfeitures thatm ay be applicable.
Case 1:18-cr-20710-CMA Document 117 Entered on FLSD Docket 05/13/2019 Page 43 of 43




                              UN ITED STA TE S D ISTR ICT C O U R T
                              SO UTH ER N D ISTRIC T O F FLO R IDA

                                         PEN A LTY SH EET
    D efendant's N am e: JO HN SCH OLTES

    CaseNo: 18-20710-CR-ALTONAGA(s)(sà
   Count#:

   Conspiracy to DefraudtheUnited Statesandto ReceiveHealth Care Kickbacks

   Title 18.United StatesCode,Section 371

   *M ax.Penalty:        Five(5)Years'lmprisonment




    WR efersonly to possible term of incarceration, does not include possible fines,restitution,
            specialassessm ents,parole term s,or forfeitures that m ay be applicable.
